Citation Nr: 1829264	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  13-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than October 27, 2011, for the grant of service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from April 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for an acquired psychiatric disability was filed on September 18, 1975, which was denied by an April 1976 rating decision.

2.  The RO denied the Veteran's claim for service connection for an acquired psychiatric disability in May 1990, December 1990, January 1991, October 1992, August 1997, January 2003, and April 2005, the Board denied the Veteran's claim in February 1994, and the Board reopened the Veteran's claim in July 2000, but denied it on the merits.

3.  On October 27, 2011, the Veteran filed a claim to reopen his previously denied claim for service connection for an acquired psychiatric disability, which was granted by a December 2013 Board decision and effectuated by an December 2013 rating decision granting a 100 percent rating effective October 27, 2011.

4.  The service department records submitted after the initial decision in the Veteran's case did not lead to the Board's grant of service connection in this case, and were not relevant within the meaning of 38 C.F.R. § 3.156(c).





CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 2011, for grant of service connection for an acquired psychiatric disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran filed his original claim for service connection for an acquired psychiatric disability on September 18, 1975, which was denied by an April 1976 rating decision, which he did not appeal.

The Agency of Original Jurisdiction (AOJ) again denied the Veteran's claims for service connection for an acquired psychiatric disorder in May 1990, December 1990, January 1991, and October 1992.  He appealed to the Board, but the Board denied service connection in a February 1994 decision.  The RO denied reopening the claim again in August 1997, which he appealed to the Board.  In July 2000, the Board granted reopening the claim but then denied service connection.  The RO denied reopening the claim again in January 2003 and April 2005.  In the April 2005 rating decision, while all the evidence of record was considered, including the new evidence, it was not found to be material and his claim to reopen his service connection claim was denied, which the Veteran did not appeal.  That decision became final as no new and material evidence was submitted within a year of the rating decision.

On October 27, 2011, the Veteran filed a claim to reopen his service connection claim for an acquired psychiatric disability.  February 2012 and June 2012 rating decisions denied reopening the claim, which the Veteran appealed to the Board.  In December 2013, the Board reopened the claim for service connection claim and granted service connection.  A December 2013 rating decision effectuated the grant for service connection and assigned an initial rating of 100 percent effective October 27, 2011, the date the Veteran's claim to reopen his previously denied service connection claim was received by VA.

In May 2014, the Veteran filed a notice of disagreement indicating that he wanted an earlier effective date for the grant of service connection.  Specifically, he asserted that records regarding Project SHAD that had not previously been associated with the claims file had been declassified and associated with the record.  He further asserts that he notified the VA in November 2002 that the records were declassified and were relevant to the case.  He believes that the private medical opinion which served in part, as the basis for the Board reopening the previously denied claim, and led to the grant of service connection, relied on this evidence and that therefore the effective date for the grant of service connection should be September 18, 1975, the date of the original claim for service connection.

In the brief by the Veteran's attorney that was received in February 2015, the attorney identified a series of documents, including Orders dated March 29, 1972 showing his station as Deseret Test Center, a one page later dated in August 1972 detailing the Veteran's absence from Guard training, a 4-page DA 20, a one-page Guard Form 22 showing 10 unexcused absences from Guard duty, a 3-page fact sheet titled "Deseret Test Center DTC Test 69-14, and a 4-page report with redactions titled "DTC Test 69-14, Simulant Phase I, Test of MC-1 Bomb."  The Veteran's attorney believes that these documents bring the Veteran's claim within 38 C.F.R. § 3.156(c).

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise  provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran asserts that 38 C.F.R. § 3.156(c) is applicable to his case, arguing that the records regarding Project SHAD contained information from an official service department record, which documented exposure to di (2-ethylhexyl) phthalate (DEHP).  38 C.F.R. § 3.156(c) requires VA to reconsider a claim "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim." 

The Veteran argues that his claim was reopened in part based on the records regarding Project SHAD.
 
The award of benefits in this case was based on new and material evidence submitted after a previous claim had been disallowed.  See 38 U.S.C. § 5108.  Section 3.156(a) provides generally that "[a] claimant may reopen a finally adjudicated claim by submitting new and material evidence."  38 C.F.R. § 3.156(a).  The regulation defines "new" evidence as "existing evidence not previously submitted to agency decisionmakers."  Id.  It defines "material" evidence as "existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  Id.

Effective dates for awards of benefits, including those benefits awarded because of new and material evidence, are generally governed by 38 U.S.C. § 5110.  Akers v.
Shinseki, 673 F.3d 1352, 1357 (Fed. Cir. 2012).  The statute provides that the effective date for an award of veterans benefits based on a reopened claim after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The Secretary promulgated a regulation, 38 C.F.R. § 3.400, which implements § 5110(a), and similarly provides that the effective date for an award of benefits shall "be the date of receipt of the claim or the date entitlement arose, whichever is the later."

However, the Veteran relies on § 3.156(c) for an earlier effective date.  Section 3.156(c) is an exception to the general rule in § 3.156(a).

Section 3.156(c) provides for earlier effective dates in certain conditions.  In contrast to the general rule, § 3.156(c) requires the VA to reconsider, rather than reopen, a veteran's claim when relevant service department records are newly associated with the veteran's claims file, whether or not they are "new and material" under § 3.156(a).  38 C.F.R. § 3.156(c)(1) (noting that § 3.156(c) applies "notwithstanding paragraph (a)").  In other words, § 3.156(c) seeks to place a veteran in the position he would have been had the VA been able to consider the relevant service department record at the time of initial adjudication of the claim.

Section 3.156(c)(1) defines the circumstances under which the VA must reconsider a veteran's claim for benefits based on newly associated service department records:  [A]t any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . .  38 C.F.R. § 3.156(c)(1)(emphasis added).

The Veteran asserts that § 3.156(c) requires a retrospective disability rating inquiry when (1) the VA rendered a decision denying a claim before receiving certain service department records and (2) benefits are later granted based on those records, in whole or in part.

Essentially, the Board must determine whether the additional service department records were relevant, such that the initial agency decision should have been reconsidered.

It is noted that case law has evolved significantly regarding 38 C.F.R. § 3.156(c) since the February 2015 brief by the Veteran's representative.  The case which appears most applicable to addressing the issue of relevance is the recent Federal Circuit holding in Kisnor v. Shulkin, 869 F.3d 1360 (Fed. Cir. January 2018).  

Here, the Federal Circuit acknowledged that § 3.156(c)(1) is ambiguous as to the meaning of the term "relevant", adding that the regulation is vague as to the scope of the word, and canons of construction do not reveal its meaning.  Significantly, § 3.156(c)(1) does not specify whether "relevant" records are those casting doubt on the agency's prior rating decision, those relating to the veteran's claim more broadly, or some other standard.  Ultimately, the Federal Circuit found that the Board's ruling was based upon the proposition that, as used in § 3.156(c)(1), "relevant" means noncumulative and pertinent to the matter at issue in the case, which the Federal Circuit did not find to be either a plainly erroneous or inconsistent interpretation within the VA's regulatory framework.  

In Kisor, the Veteran was seeking service connection for PTSD.  In 1983 he had filed a psychiatric examination report noting that the Veteran had participated in "Operation Harvest Moon" in which his unit had come under attack.  The Veteran was diagnosed however with a personality disorder which could not provide the basis for a grant of service connection.  In 2006, the Veteran filed to reopen his claim, submitting medical evidence showing he had been diagnosed with PTSD.  He also provided a DD-214, a Combat History, Expeditions and Awards
Record documenting his participation in Operation Harvest Moon.  In September of 2007, a VA examiner diagnosed Mr. Kisor with PTSD.  The RO subsequently made a Formal Finding of Information Required to Document the Claimed Stressor based on Mr. Kisor's statements, his service medical records (which verified his service in Vietnam with the 2nd Battalion, 7th Marines), and a daily log from his unit, which detailed the combat events Mr. Kisor had described in connection with his claim.  The RO granted the Veteran's claim.  According to the decision, the rating was based upon evidence that included the July 2007 psychiatric evaluation report diagnosing PTSD, the September 2007 VA examination, and the Formal Finding of Information Required to Document the Claimed Stressor.  The Veteran appealed the effective date assigned, arguing the applicability of 38 C.F.R. § 3.156(c).  

The Board concluded that the Veteran had been denied service connection in 1983 because there had not been a diagnosis of PTSD.  The Board observed that the records at issue were not "outcome determinative" and "not relevant to the decision in May 1983 because the basis of the denial was that a diagnosis of PTSD was not warranted, not a dispute as to whether or not the Veteran engaged in combat with the enemy during service.

In this case, the Veteran filed his service connection claim for an acquired psychiatric disability September 1975.  In April 1976, the Veteran's claim was denied as the record did not show that his acquired psychiatric disability was due to his active service as his acquired psychiatric disability was first diagnosed in September 1974.  Essentially, the evidence of record did not show a nexus between the Veteran's acquired psychiatric disability and his military service.

A May 1990 rating decision reconsidered the evidence of record but continued to deny service connection for an acquired psychiatric disability as no new and material evidence had been submitted.

A December 1990 rating decision continued to deny service connection for an acquired psychiatric disability.  Despite the Veteran now claiming his acquired psychiatric disability was due to a head injury in service, after the RO reconsidered the evidence of record, the Veteran's claim was denied.

In January 1991, a hearing officer reconsidered the evidence of record, which included the Veteran's testimony, and denied reopening the Veteran's claim as the evidence submitted was not new and material.  The Veteran appealed this decision to the Board, and in May 1992, the Board remanded the Veteran's claims for further development to include obtaining additional records and affording him a VA examination.  In October 1992, the RO again reconsidered the evidence of record and continued to deny reopening the Veteran's service connection claim.  In February 1994, after reviewing and considering all the evidence of record, found that the Veteran's an acquired psychiatric disability was not incurred in or aggravated by his active service.

In August 1997, after reconsidering the evidence of record, the RO continued to deny reopening the Veteran's service connection claim, which the Veteran appealed to the Board.  In July 2000, the Board granted reopening the Veteran's service connection claim and then denied the claim, concluding as the RO had previously that there was no nexus between the Veteran's exposure to nerve gas or his head trauma during his active service and his current acquired psychiatric disability.

In January 2003, the RO continued to deny reopening the Veteran's service connection claim.  After reconsidering the evidence of record, the RO determined that the evidence submitted was not new and material.

In March 2003, the Veteran submitted the declassified SHAD/DEHP records.  However, in April 2005, the RO reconsidered the new evidence, but nonetheless denied reopening the Veteran's claim as the evidence did not contain new or material evidence supporting his service connection claim.

Following the most recent final April 2005 rating decision that denied the Veteran's December 2004 request to reopen the claim, the Veteran filed a request to reopen his service connection claim for an acquired psychiatric disability on October 27, 2011, which was denied in a February 2012 rating decision.  The Veteran appealed this decision to the Board.  In December 2013, the Board reopened the previously denied claim based on new and material evidence, "particularly an October 2012 private medical opinion."  Based on this medical opinion, the Board granted service connection.  While the SHAD/DEHP records were not new or material evidence as VA had these records at the time of the April 2005 rating decision.  However, the October 2012 medical opinion was considered both new and material.  The private medical opinion was, in turn, based on the Veteran's STRs from active duty in October 1971 and records from reserve duty from June 1972 to December 1972.  

This May 2013 opinion was found ultimately to be persuasive to the Board that the Veteran's acquired psychiatric disability began during service.  Of note, the Board focused on this aspect of Dr. Hamlyn's opinion.  The Board discounted (by declining to mention) the other statements in the opinion as to any responsibility of DEHP or the blow from the tire iron being responsible for the Veteran's acquired psychiatric disability.  Instead, the Board found that the most probative evidence was the reports in the service treatment records showing an onset of symptoms in service, specifically citing the service treatment records from 1971, which had been of record at the time of the Veteran's initial agency decision.

As such, while the service department records that were added in the years since the Veteran's claim was initially denied addressed exposure to DEHP, such evidence failed to result in addressing the reason that the Veteran's claim was denied, namely no nexus, and it simply was not relevant to the Board's decision to grant service connection.  The Board made this clear in writing in the decision that there was simply not a 38 C.F.R. § 3.156(c) issue raised by the Board's grant of service connection.

Essentially, none of the documents cited by the Veteran's attorney factored in to the Board awarding service connection.  As such, they certainly cannot be found to be relevant within the meaning of 38 C.F.R. § 3.156(c).

The Federal Circuit has specifically held that "Section 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.' New and Material Evidence, 70 Fed. Reg. at 35,388 (emphasis added)."  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).  Here, the Board in making the award specifically found that the additional service records did not lead to the grant of the benefit that had not been granted in the previous decision. 

Because the Board has found that the additional service department records that were added were not relevant and did not lead to the grant of the benefit that had not been granted in the previous decision, the Board will not address whether VA had actually reconsidered the Veteran's claim in the April 2005 rating decision.

Having concluded that 38 C.F.R. § 3.156(c) does not apply, the Board will now turn to the appropriate effective date in this case.  The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to service connection for an acquired psychiatric disability arose at an earlier time, the law mandates that the effective date shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. §  3.156(c)(3).  In the present case, the Veteran clearly had mental health problems for many years prior to his 2011 claim to reopen.  As such, service connection was properly granted back to the date of application, October 27, 2011.  

The Court held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show CUE in the prior denial of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the previous rating decision.

The United States Court of Appeals for the Federal Circuit has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the April 2005 rating decision is final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on October 27, 2011.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

Accordingly, the claim for an effective date earlier than October 27, 2011, for the grant of service connection for an acquired psychiatric disability is denied.


ORDER

An effective date earlier than October 27, 2011, for the grant of service connection for an acquired psychiatric disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


